Citation Nr: 0924739	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(board) on appeal from a January 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey. 

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing is of record.  

This matter was previously before the Board in October 2008, 
at which time it was remanded for further development.  The 
requested development has been performed insofar as possible 
and the matter is now ready for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 7, 2009, the Veteran's low back 
disability was not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine; there were also 
no incapacitating episodes of intervertebral disc disease 
demonstrated during this time period.  

2.  From January 7, 2009, the Veteran's low back disability 
has been manifested by forward flexion to no more than 5 
degrees during flare-ups following repetitive motion, with no 
periods of doctor prescribed bedrest.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability were not met prior to January 7, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes Diagnostic Codes 5242, 5243 (2008).

2.  The criteria for an evaluation of 40 percent for a low 
back disability have been met since January 7, 2009.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.59, 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Veteran's status has been substantiated.  The Board notes 
that in July 2006 and November 2008 letters, the RO provided 
the Veteran with notice that informed him of the evidence 
needed to substantiate his claim.  The letters also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters further 
told him to submit relevant evidence in his possession.

The letters also told the Veteran that to substantiate the 
claim there must be evidence of an increase in severity for 
his service-connected disability.

The Veteran was notified of the Vazquez-Flores elements in a 
November 2008 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified. The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.


Increased Evaluation

At the outset, the Board notes that the RO, in a November 
2007 rating determination, granted service connection for 
sciatic nerve of the left leg and assigned a 10 percent 
disability evaluation and granted sensory deficit of the 
right lower leg, claimed as sciatic nerve, and assigned a 
noncompensable disability evaluation.  The Veteran had not 
appealed the assigned ratings.  Thus, the decisions have 
become final.  As such, the Board will discuss the Veteran's 
low back disorder only as it relates to limitation of motion 
and incapacitating episodes and will not address the assigned 
neurological evaluations.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In July 2006, the Veteran requested an increased evaluation 
for his low back disorder.  He noted that he had trouble 
walking and that the pain had increased.  He stated that he 
had trouble getting out of bed and that the pain stopped him 
from sleeping well.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a June 2006 VA outpatient 
visit, the Veteran complained of worsening low back pain.  
The low back pain was nonradiating and there were no bladder 
or bowel alterations.  There was no paresthesias into the 
lower extremities.  The pain was around 7/10.  Physical 
examination of the lumbar spine revealed slight spasm on the 
left.  There was no tenderness.  Forward flexion was between 
80 and 90 degrees.  Straight leg raising was negative, 
bilaterally.  

An August 2006 CT scan of the lumbar spine revealed 
multilevel degenerative disease with a suggestion of L4-5 
disc herniation.  

The Veteran was afforded a VA examination in September 2006.  
The Veteran stated that over time his back pain had become 
worse.  The pain was predominantly localized in the low back.  
Occasionally it radiated into the bilateral lower 
extremities.  The pain was constant and averaged 6/10 in 
intensity.  It was aggravated by walking.  There was 
occasional tingling and numbness over the left toes.  He also 
reported cramping pain in the left leg side, worse than the 
right.  The Veteran stated that he was working by helping his 
friend answer phones in an office.  He did this three times 
per week.  There were no significant difficulties with 
performing his job duties.  The Veteran did not report 
additional limitation following repetitive use or during 
flare-ups.  He also did not report any incapacitating 
episodes during the past 12 month period.  

Physical examination of the lumbar spine revealed no gross 
deformity.  Range of motion revealed forward flexion from 0 
to 50 degrees associated with pain at the end of range of 
motion.  Extension was from 0 to 10 degrees associated with 
severe pain throughout range of motion.  Lateral bending was 
from 0 to 10 degrees associated with severe pain throughout 
range of motion.  Right bending was from 0 to 20 degrees with 
mild pain at the end of range of motion.  Rotation was from 0 
to 20 degrees, bilaterally, with pain at the end of range of 
motion.  Following repetitive motion, range of motion 
remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Patrick testing was positive 
while straight leg raising test was negative.  Muscle 
strength was 5/5 in the bilateral lower extremities.  
Sensation was grossly intact to light touch.  The gait was 
normal without assistive devices.  A diagnosis of lumbar 
central canal and foraminal stenosis was rendered.  

The Veteran was afforded an additional VA examination in 
April 2007.  At the time of the examination, he complained of 
having had occasional low back pain for 25 years.  He noted 
that the pain now radiated from the low back to the right 
side.  The duration of the pain was not regular or well 
defined.  The pain was a dull ache type.  The Veteran took 
two Tylenol per day for relief.  The Veteran had flare-ups up 
to two times per week, which were moderate in nature.  
Precipitating factors included walking for extended periods, 
dancing, or running.  There was mild additional limitation of 
motion or functional impairment during flare-ups.  The 
Veteran did not have any bowel or bladder complaints or 
erectile dysfunction.  

He did not use a cane, crutches, or a walker.  He did use a 
brace on occasion depending on how far he was planning to 
walk.  There was no unsteadiness and the Veteran did not have 
a history of falls.  

The examiner indicated that the Veteran did not need any 
assistance with his daily activities and was independent to 
transfer and walk short distances.  His usual occupation was 
part-time office work.  He had no recreational activities but 
could drive a car.  

Physical examination of the thoracolumbar spine revealed 
forward flexion from 0 to 82 degrees, with pain after 70 
degrees, and extension from 0 to 20 degrees, with pain at 20 
degrees.  Left lateral flexion was from 0 to 10 degrees while 
right lateral flexion was from 0 to 28 degrees.  Left lateral 
rotation was from 0 to 26 degrees while right lateral flexion 
was from 0 to 24 degrees.  There was pain in the L5-S1 area 
during range of motion testing.  

The range of motion was additionally limited by pain.  There 
was no weakness but tenderness was present.  There was no 
muscle spasm or guarding.  Tenderness was at L5.  The 
veteran's gait was normal.  There was no abnormal spinal 
contour or scoliosis or abnormal kyphosis.  The Veteran also 
did not have fixed deformity or ankylosis.  Diagnoses of L4-5 
lumbar stenosis with Grade I spondylolisthesis with chronic 
claudication; mild to moderate lateral recess stenosis L4-5; 
left leg sciatica; and degenerative disc disease L5-S1, were 
rendered.  

At the time of his March 2008 hearing, the Veteran testified 
that he received treatment for his back about once a month.  
He stated that he was taking Naproxen for the pain.  The 
Veteran reported that he could not do many of the activities 
that he used to do, including dancing, golfing, riding a 
bicycle or working out at the gym.  He noted having a part-
time job a few days per week for a couple of hours.  The 
Veteran stated that if he sat too long he could not get out 
of a chair.  He also noted that it was tough getting in and 
out of vehicles.  He stated that his back condition had 
become worse and that the pain had increased over the years.  
The Veteran noted that he had to stop and start when walking.  
He also testified as to having difficulty going up and down 
stairs.  He further reported having stiffness at the start of 
everything.  

In October 2008, the Board remanded the matter for additional 
development, to include an additional VA examination.  

The Veteran was afforded an additional VA examination in 
January 2009.  The Veteran reported having mild low back 
pain.  He used Tylenol as needed for the pain.  Precipitating 
factors included lifting something or sleeping the wrong way.  
Alleviating factors included sitting in a certain position or 
lying down.  During flare-ups, pain was increased from 0 to 8 
and range of motion was limited by 30 percent.  The Veteran 
did not use a walker, cane, or brace.  He indicated that he 
could walk one or two blocks.  He was not unsteady and did 
not have a history of falls.  The veteran was independent 
with his daily activities.  

Physical examination revealed forward flexion from 0 to 45 
degrees and extension from 0 to 15 degrees.  Left and right 
lateral flexion were from 0 to 18 degrees and left and right 
lateral rotation were from 0 to 20 degrees.  Range of motion 
in all ranges was limited.  Pain was noted throughout range 
of motion testing.  Repetitive motion of five times resulted 
in a mild increase in fatigue but no increase in weakness or 
lack of endurance.  Pain had the most functional impact.  
Spasm was present but there was no weakness.  There was 
tenderness in the L5 region.  The pain increased with 
standing or walking but the Veteran did not have pain when 
lying down.  There was no vertebral fracture or 
intervertebral disc syndrome present.  Diagnoses of L4-5 
stenosis with Grade I spondylolisthesis and neurogenic 
claudication; L4-5 stenosis affecting L5, mild bilateral L5-
S1 recess; and degenerative facet arthropathy of multiple 
levels, were rendered.  

The examiner stated that there were objective clinical 
indications of pain, painful motion, and weakened movement.  
Five repeated movements revealed pain increase from 2 to 6 
and a mild increase in fatigue but no increase in weakness.  
The examiner stated that when there were flare-ups or when 
the thoracolumbar spine was used repeatedly over a period of 
time, there was an additional loss of motion of 40 degrees in 
forward bending with the main factor being pain.  

With regard to an evaluation in excess of 20 percent prior to 
January 7, 2009, the evidence above demonstrates that the 
Veteran was able to flex his spine to more than 30 degrees 
even with consideration of pain.  There was also no evidence 
of incapacitating episodes.  As such, an increased evaluation 
would not be warranted.

At the time of the Veteran's January 7, 2009, VA examination, 
he was noted to have forward flexion to 45 degrees; however, 
during flare-ups, the Veteran's range of forward flexion was 
limited by 40 degrees, resulting in forward flexion to no 
more than 5 degrees.  Such limitation warrants a 40 percent 
rating. 

The Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis, 
therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for consideration.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  The Veteran has been shown to retain significant 
ranges of thoracolumbar motion.  Hence a higher rating is not 
warranted on the basis of ankylosis.  There have also been 
episodes of incapacitation requiring bed rest during this 
time period.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine disorder is contemplated in the 
rating schedule.  No VA examiner has indicated that the 
disability has cause marked interference with employment.  
The disability has also not required any recent periods of 
hospitalization.  No other exceptional factors have been 
reported.

As such, the criteria for referral of the case for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER
An evaluation in excess of 20 percent for a low back 
disability prior to January 7, 2009, is denied.  

A 40 percent evaluation for a low back disability from 
January 7, 2009, is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


